[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT           FILED
                               ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               SEP 09, 2011
                                      No. 10-13197
                                                                JOHN LEY
                                ________________________          CLERK

                            D.C. Docket No. 1:08-md-01928-DMM

ISMAEL RODRIGUEZ, et al.,

lllllllllllllllllll                                                      Plaintiffs,
l
NAGUIB BECHARA,
Individually and as Next Friend of
Justin Bechara, a Minor,
NABILA SAAD,
individually and as Next Friend of
Justin Bechara, a minor,

llllllllllllllllllll                                       lPlaintiffs - Appellants,

                                       versus

BAYER CORPORATION,
BAYER HEALTHCARE,
BAYER AG,

lllllllllllllllllllll                                      Defendants - Appellees,

DOES THREE THROUGH ONE HUNDRED,
and each of them,
RUTH LEDOUX, et al.,

lllllllllllllllllllll                                                 Defendants.
                                      ________________________

                                            No. 10-14193
                                      ________________________

                               D.C. Docket No. 1:08-md-01928-DMM

NAGUIB BECHARA,
Individually and as next Friend
of Justin Bechara, a Minor,
NABILA SAAD,
Individually and as Next Friend
of Justin Becharra, a Minor,

llllllllllllllllllllllllllllllllllllllll                          Plaintiffs - Appellants,

GEORGE DODSON,
as Executor of the Estate of Betty Dodson,
deceased,

lllllllllllllllllllllllllllllllllllllll                                         lPlaintiff,

                                              versus

BAYER CORPORATION,
BAYER HEALTHCARE,
BAYER AG,
BAYER SCHERING PHARMA AG,
BAYER PHARMACEUTICALS CORPORATION,
a foreign corporation, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees,

DOES THREE THROUGH ONE HUNDRED,
and each of them, et al.,

lllllllllllllllllllllllllllllllllllllllll                                   Defendants.

                                                 2
                                ________________________

                       Appeals from the United States District Court
                           for the Southern District of Florida
                              ________________________

                                     (September 9, 2011)

Before TJOFLAT and MARTIN, Circuit Judges, and DAWSON,* District Judge.

PER CURIAM:

       Appellants Naguib Bechara and Nabila Saad, husband and wife

respectively, appeal the district court’s order granting summary judgment in favor

of defendants, Bayer Corporation and certain related entities (the “Bayer

Entities”), and subsequent order imposing costs against the appellants.1 Bechara

seeks to litigate certain California products liability claims against the Bayer

Entities. Specifically, he claims that Bayer’s product “Trasylol,” which he

received during heart surgery in 2005, caused him to suffer significant kidney

damage. Saad claims, in turn, that she suffered a loss of consortium stemming

from Bechara’s underlying injury. The district court dismissed Bechara’s claims




       *
       Honorable Robert T. Dawson, United States District Judge for the Western District of
 Arkansas, sitting by designation.

       1
           On October 15, 2010, we granted appellants unopposed motion to consolidate these
appeals.

                                                3
as barred by California’s two-year statute of limitations, and as a result dismissed

Saad’s derivative claims as lacking a primary anchor claim.

      After a thorough review of the record and parties’ briefs, and with the

benefit of oral argument, we now affirm. California law provides a two-year

statute of limitations for products liability claims, see Cal. Civ. Proc. Code §

335.1, but under the state’s “‘discovery rule’, . . . accrual of a cause of action [is

delayed] until the plaintiff discovers, or has reason to discover, the cause of

action.” Fox v. Ethicon Endo-Surgery, Inc., 110 P.3d 914, 920 (Cal. 2005).

However, “in order to employ the discovery rule to delay accrual of a cause of

action, a potential plaintiff who suspects that an injury has been wrongfully caused

must conduct a reasonable investigation of all potential causes of that injury. If

such an investigation would have disclosed a factual basis for a cause of action,

the statute of limitations begins to run on that cause of action when the

investigation would have brought such information to light.” Id. at 921 (emphasis

added).

      Here, Bechara almost immediately suspected that his “injury had been

wrongfully caused,” and in November 2005 brought a medical malpractice suit

against the doctors who performed his surgery. Had Bechara further investigated

other potential causes for his kidney damage at this time, he would have

                                            4
discovered that (1) his medical records revealed he received Trasylol, (2)

Trasylol’s label warned of the very type of injury Bechara suffered, and (3) the

scholarly literature contained numerous reports observing the link between kidney

failure and Trasylol. Yet, despite this evidence, appellants did not commence this

suit until July 2008, which is therefore untimely even under the “discovery rule.”

The district court thus correctly concluded that Bechara’s claim is barred under the

two-year statute of limitations, and therefore was also correct to dismiss Saad’s

derivative claims. See, e.g., Snyder v. Michael’s Stores, Inc., 16 Cal. 4th 991, 999

(1997) (loss of consortium claim is “unquestionably dependent, legally as well as

causally”).

      For these reasons, we affirm the district court’s grant of summary judgment

and its award of prevailing party costs to appellees.

      AFFIRMED




                                          5